Order entered September 15, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-19-00790-CR

                    JEREMY WAYNE MILLS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F17-72093-U

                                    ORDER

      We REINSTATE this appeal.

      On September 8, 2020, a supplemental reporter’s record was filed containing

agreed copies of the nine documents missing from the clerk’s record.

      Appellant’s brief is DUE on October 2, 2020.



                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE